DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,827,913. This is a statutory double patenting rejection.

US application # 17,091,372
1. A system, comprising: a processor; and at least one computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor to: determine a first location of an instrument based on first location data generated by a set of one or more location sensors for the instrument, the first location data corresponding to a first time period; after the first time period, receive a user command to move the instrument during a second time period; estimate a second location of the instrument based on the first location and the received user command, the estimated second location corresponding to the second time period; confirm the estimated second location based on second location data generated by the set of location sensors, the second location data corresponding to the second time period; and cause the estimated second location to be displayed prior to the confirmation of the estimated second location.

2. The system of claim 1, wherein the difference between the first time period and the second time period is based on a processing period for the confirmation of the second location estimate.

3. The system of claim 1, wherein: the estimating of the second location has a first processing delay; the confirming of the estimated second location has a second processing delay; and the first processing delay is less than the second processing delay.

4. The system of claim 1, wherein the memory further has stored thereon computer-executable instructions to cause the processor to: estimate the first location of the instrument for the first time period; and confirm the estimated first location based on the first location data to determine the first location.

5. The system of claim 1, wherein the memory further has stored thereon computer-executable instructions to cause the processor to: maintain a set of predictive states for a predicted location of the instrument, each of the predictive states associated with a corresponding probability; and estimate the second location based on the predictive state having the highest probability for the second time period.

6. The system of claim 5, wherein the memory further has stored thereon computer-executable instructions to cause the processor to: adjust a speed of movement of the instrument in response to the probability of the predictive state being less than a threshold probability.

7. The system of claim 1, wherein the memory further has stored thereon computer-executable instructions to cause the processor to: receive second location data from set of the location sensors during the second time period, wherein the confirming of the estimated second location comprises determining the second location of the instrument based on the second location data; and cause the estimated second location to be displayed prior to determining the second location based on the second location data.

8. The system of claim 7, wherein the memory further has stored thereon computer-executable instructions to cause the processor to: compare the second location to the estimated second location; and store the second location in the memory in response to the second location being different from the estimated second location.

9. The system of claim 8, wherein the memory further has stored thereon computer-executable instructions to cause the processor to: estimate a third location of the instrument based on the estimated second location, the estimated third location corresponding to a third time period after the second time period; and update the estimated third location based on the second location in response to the second location being different from the estimated second location.

10. The system of claim 1, wherein the set of location sensors comprises at least one of an electromagnetic (EM) sensor, a shape-sensing fiber, and a camera.

11. A non-transitory computer readable storage medium having stored thereon instructions that, when executed, cause at least one computing device to: determine a first location of an instrument based on first location data generated by a set of one or more location sensors for the instrument, the first location data corresponding to a first time period; after the first time period, receive a user command to move the instrument during a second time period; estimate a second location of the instrument based on the first location and the received user command, the estimated second location corresponding to the second time period; confirm the estimated second location based on second location data generated by the set of location sensors, the second location data corresponding to the second time period; and cause the estimated second location to be displayed prior to the confirmation of the estimated second location.

12. The non-transitory computer readable storage medium of claim 11, wherein the difference between the first time period and the second time period is based on a processing period for the confirmation of the second location estimate.

13. The non-transitory computer readable storage medium of claim 11, wherein: the estimating of the second location has a first processing delay; the confirming of the estimated second location has a second processing delay; and the first processing delay is less than the second processing delay.

14. The non-transitory computer readable storage medium of claim 11, further having stored thereon instructions that, when executed, cause at least one computing device to: estimate the first location of the instrument for the first time period; and confirm the estimated first location based on the first location data to determine the first location.

15. The non-transitory computer readable storage medium of claim 11, further having stored thereon instructions that, when executed, cause at least one computing device to: maintain a set of predictive states for a predicted location of the instrument, each of the predictive states associated with a corresponding probability; and estimate the second location based on the predictive state having the highest probability for the second time period.

16. The non-transitory computer readable storage medium of claim 15, further having stored thereon instructions that, when executed, cause at least one computing device to: adjust a speed of movement of the instrument in response to the probability of the predictive state being less than a threshold probability.

17. The non-transitory computer readable storage medium of claim 11, further having stored thereon instructions that, when executed, cause at least one computing device to: receive second location data from set of the location sensors during the second time period, wherein the confirming of the estimated second location comprises determining the second location of the instrument based on the second location data; and cause the estimated second location to be displayed prior to determining the second location based on the second location data.

18. The non-transitory computer readable storage medium of claim 17, further having stored thereon instructions that, when executed, cause at least one computing device to: compare the second location to the estimated second location; and store the second location in the memory in response to the second location being different from the estimated second location.

19. The non-transitory computer readable storage medium of claim 18, further having stored thereon instructions that, when executed, cause at least one computing device to: estimate a third location of the instrument based on the estimated second location, the estimated third location corresponding to a third time period after the second time period; and update the estimated third location based on the second location in response to the second location being different from the estimated second location.

20. The non-transitory computer readable storage medium of claim 11, wherein the set of location sensors comprises at least one of an electromagnetic (EM) sensor, a shape-sensing fiber, and a camera.
US Patent 10,827, 913
1. A system, comprising: a processor; and at least one computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor to: determine a first location of an instrument based on first location data generated by a set of one or more location sensors for the instrument, the first location data corresponding to a first time period; after the first time period, receive a user command to move the instrument during a second time period; estimate a second location of the instrument based on the first location and the received user command, the estimated second location corresponding to the second time period; confirm the estimated second location based on second location data generated by the set of location sensors, the second location data corresponding to the second time period; and cause the estimated second location to be displayed prior to the confirmation of the estimated second location.

2. The system of claim 1, wherein the difference between the first time period and the second time period is based on a processing period for the confirmation of the second location estimate.

3. The system of claim 1, wherein: the estimating of the second location has a first processing delay; the confirming of the estimated second location has a second processing delay; and the first processing delay is less than the second processing delay.

4. The system of claim 1, wherein the memory further has stored thereon computer-executable instructions to cause the processor to: estimate the first location of the instrument for the first time period; and confirm the estimated first location based on the first location data to determine the first location.

5. The system of claim 1, wherein the memory further has stored thereon computer-executable instructions to cause the processor to: maintain a set of predictive states for a predicted location of the instrument, each of the predictive states associated with a corresponding probability; and estimate the second location based on the predictive state having the highest probability for the second time period.

6. The system of claim 5, wherein the memory further has stored thereon computer-executable instructions to cause the processor to: adjust a speed of movement of the instrument in response to the probability of the predictive state being less than a threshold probability.

7. The system of claim 1, wherein the memory further has stored thereon computer-executable instructions to cause the processor to: receive second location data from set of the location sensors during the second time period, wherein the confirming of the estimated second location comprises determining the second location of the instrument based on the second location data; and cause the estimated second location to be displayed prior to determining the second location based on the second location data.

8. The system of claim 7, wherein the memory further has stored thereon computer-executable instructions to cause the processor to: compare the second location to the estimated second location; and store the second location in the memory in response to the second location being different from the estimated second location.

9. The system of claim 8, wherein the memory further has stored thereon computer-executable instructions to cause the processor to: estimate a third location of the instrument based on the estimated second location, the estimated third location corresponding to a third time period after the second time period; and update the estimated third location based on the second location in response to the second location being different from the estimated second location.

10. The system of claim 1, wherein the set of location sensors comprises at least one of an electromagnetic (EM) sensor, a shape-sensing fiber, and a camera.

11. A non-transitory computer readable storage medium having stored thereon instructions that, when executed, cause at least one computing device to: determine a first location of an instrument based on first location data generated by a set of one or more location sensors for the instrument, the first location data corresponding to a first time period; after the first time period, receive a user command to move the instrument during a second time period; estimate a second location of the instrument based on the first location and the received user command, the estimated second location corresponding to the second time period; confirm the estimated second location based on second location data generated by the set of location sensors, the second location data corresponding to the second time period; and cause the estimated second location to be displayed prior to the confirmation of the estimated second location.

12. The non-transitory computer readable storage medium of claim 11, wherein the difference between the first time period and the second time period is based on a processing period for the confirmation of the second location estimate.

13. The non-transitory computer readable storage medium of claim 11, wherein: the estimating of the second location has a first processing delay; the confirming of the estimated second location has a second processing delay; and the first processing delay is less than the second processing delay.

14. The non-transitory computer readable storage medium of claim 11, further having stored thereon instructions that, when executed, cause at least one computing device to: estimate the first location of the instrument for the first time period; and confirm the estimated first location based on the first location data to determine the first location.

15. The non-transitory computer readable storage medium of claim 11, further having stored thereon instructions that, when executed, cause at least one computing device to: maintain a set of predictive states for a predicted location of the instrument, each of the predictive states associated with a corresponding probability; and estimate the second location based on the predictive state having the highest probability for the second time period.

16. The non-transitory computer readable storage medium of claim 15, further having stored thereon instructions that, when executed, cause at least one computing device to: adjust a speed of movement of the instrument in response to the probability of the predictive state being less than a threshold probability.

17. The non-transitory computer readable storage medium of claim 11, further having stored thereon instructions that, when executed, cause at least one computing device to: receive second location data from set of the location sensors during the second time period, wherein the confirming of the estimated second location comprises determining the second location of the instrument based on the second location data; and cause the estimated second location to be displayed prior to determining the second location based on the second location data.

18. The non-transitory computer readable storage medium of claim 17, further having stored thereon instructions that, when executed, cause at least one computing device to: compare the second location to the estimated second location; and store the second location in the memory in response to the second location being different from the estimated second location.

19. The non-transitory computer readable storage medium of claim 18, further having stored thereon instructions that, when executed, cause at least one computing device to: estimate a third location of the instrument based on the estimated second location, the estimated third location corresponding to a third time period after the second time period; and update the estimated third location based on the second location in response to the second location being different from the estimated second location.

20. The non-transitory computer readable storage medium of claim 11, wherein the set of location sensors comprises at least one of an electromagnetic (EM) sensor, a shape-sensing fiber, and a camera.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793